DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claim1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein 15a conversion value of an area of a spectrum in a wavelength region of 380 nanometers to 780 nanometers of the green incident light with respect to a difference between a maximum transmittance wavelength of the second color filter and the medial wavelength of the green incident light (Δλ) is about 3.6 or greater and about 13 or less, wherein the area of the spectrum is determined according to Equation 1 below, 20Equation 1 
    PNG
    media_image1.png
    103
    618
    media_image1.png
    Greyscale
wherein in Equation 1, f(x) is a spectrum of the green incident light in which the maximum value of the light intensity is normalized to 1, and the medial wavelength is a wavelength that divides 25the area of the spectrum of the green incident light into two equal halves, and the conversion value R is determined according to Equation 3 below.  
Equation 3   
    PNG
    media_image2.png
    11
    92
    media_image2.png
    Greyscale
  
 ” including the remaining limitations.
	Claims 2-16 are allowable, at least, because of their dependencies on claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879